©0o wo nN Dn Oo ee WY NO ke

NO wo WN HN HN NO NO RRR Re ROR Ree Ree Ree
Ne A Sf. WY NYO KF CO UO WN WDB A” FP WO NYO KF OC

 

 

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

RUTH DENISE JOHNS, Case No.: 5:19-cv-00395 SK
Plaintiff, ORDER AWARDING EQUAL
ACCESS TO JUSTICE ACT
VS. ATTORNEY FEES AND EXPENSES
PURSUANT TO 28 U.S.C. § 2412(d)
ANDREW SAUL, AND COSTS PURSUANT TO 28
Commissioner of Social Security, U.S.C. § 1920
Defendant

—_

Based upon the parties’ Stipulation for the Award and Payment of Equal
Access to Justice Act Fees, Costs, and Expenses:

IT IS ORDERED that fees and expenses in the amount of $1,000.00 as
authorized by 28 U.S.C. § 2412, and no costs authorized by 28 U.S.C. § 1920, be

awarded subject to the terms of the Stipulation.

DATE: September 9, 2019 foe

THE HONORABLE STEVE KIM
UNITED STATES MAGISTRATE JUDGE

 
